DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not descriptive of what is the inventive concept or what is new to the art as is required (see above description of desired content for an abstract).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9, 20, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandmann (4506706).  The reference to Sandmann discloses the recited seal for a line-stopping tool (title; abstract; a plug uses a seal to plug a line is a line stopping tool), the seal comprising:
- an inner ring (near 22 in figs 2,3) disposed within an outer ring (near 14 in figs 2,3) in a coaxial arrangement (the inner ring lies in the outer ring in a coaxial manner having the same axis) and defining an annular space therebetween (the space between them as seen in figs 2,3);
- at least one bridge member (near 12; figs 2,3; the material that separates one ring 14 from the other ring 22) spanning the annular space (it goes along the inside of the annular space) and connecting the inner ring to the outer ring (seen in figs 2 and 3);
- at least one channel (18,20; figs 2,3) configured for providing fluid communication between a bore defined by the inner ring and an exterior surface of the outer ring (bore 20 passes through both the inner and outer rings to provide fluid communication from 18 to inside 24); and
- an expandable material (24; figs 2,3) surrounding the outer ring and forming a seal ring extending around and outwardly from an outer circumference of the outer ring (as it expands from fig 2 to fig 3 it extends outwardly from the outer circumference of the outer ring).
With respect to claim 2, the expandable material fills the annular space and covers each of the at least one bridge members and the inner ring outside the bore (the entire seal element 24 extends around the outside of the outer ring and into the annular space so it fills at least part of the annular space, where the claim does require it to fill the entire space, and since it covers the bore 20 that extends through the inner and outer rings it is outside of the bore).
With respect to claim 3, the expandable material forms:
(i) a lip extending longitudinally outward from each side of the inner ring, each lip encircling and further defining the bore (the seal has a skirt that forms a lip that extends around the outer ring circumference and also extends radially further out than the inner ring circumference at least since it is radially outward of the outer ring which is seen to have the same general diameter and therefore could be considered to encircle the inner ring, although this is not required with considering the use of the term “or”); and/or
(ii) a shoulder on each side of the seal, the shoulder optionally comprising a shoulder spring (figs 2 and 3 show the seal has sides that form shoulders on each side of the seal as a thicker portion in the drawings, and since a shoulder spring is optional at this point the reference need not teach it).
 With respect to claim 4, the seal ring is concentric with the inner ring and the outer ring (seen in figs 2 and 3) and in radial cross-section the expandable material extending around and outwardly from the outer circumference of the outer ring is thicker than the expandable material on each side of the outer ring (figs 2 and 3 show the thickness of material 24 extending between outer ring 14; where it is noted the material ring near 14 is round and stand along the round shape around the central portion 12 forms a ring shape; and the thickness near 14 outer circumference is thinner than the lower portion that extends near 12 as well as the outer thickness adjacent 14 near 24 in fig 3 which in figure 2 before expansion is also thicker than the area around the outer circumference of 14).
With respect to claim 6, each of the at least one channels individually comprises: (i) a first port on a surface of the bore of the inner ring (figs 2,3 show the bore 20 extending from an opening into 18 which is on a surface of the inner ring), (ii) a second port on the exterior surface of the outer ring (figs 2,3 also show bore extending outward of face 14 of the outer ring exterior surface), and (iii) a passageway therebetween through the inner ring (passage 20 in figs 2,3), one of the at least one bridge members, and the outer ring (figs 2,3 show 20 extend through the outer ring, bridge and inner ring).
With respect to claim 7, the inner ring comprises a groove extending around a wall of the inner ring defining the bore (18 and 20 in figs 2,3 form the bore and 18 is shown in the drawing to have threads which would lead to a groove), wherein the first port of each of the at least one channels is within the groove (since 20 extends to within 18 and it has the groove then the channel is within the groove).
With respect to claim 9, an expansion medium is provided to the exterior surface of the outer ring via one or more of the at least one channels, the expandable material expands from a retracted position to an expanded position (fig 2 shows the unexpanded and fig 3 the expanded expandable material that is expanded by an expansion medium; col 2, lines 32-61).
With respect to claim 20, such defines essentially the same structure as claim 1 above and would meet the same structure for the same reasons as above, specifically a seal for a line-stopping tool, the seal comprising: - a ring (14,22,12) defining a bore (18,19) and having a width and a thickness (figs 2,3 show this), the ring having one or more holes (20) spanning the width and open to both a first and second side of the ring (20 passes through both sides of the ring); 
- at least one channel (thread in 18 forms a channel in the threads) configured for providing fluid communication between the bore of the ring and an exterior surface of the ring outside the bore (thread forming the groove inside bore 18 extends to passage 20 and is in fluid communication with the outside of the ring); and
- an expandable material (24) covering at least the surfaces of the ring outside the bore (figs 2,3  and discussed above), the expandable material forming a seal ring extending around and outwardly from an outer circumference of the ring (it forms an expandable ring that forms a seal so is a seal ring).
With respect to claim 23, at least one channel (20) individually comprises: (i) a first port on a surface of the bore of the ring, (ii) a second port at the outer circumference of the ring, and (iii) a passageway therebetween through the ring (18, it’s threads, extend to 20 which is one side of the inner ring, forming a port therein, and passes through 22,12,14). 
With respect to claim 24, the inner ring comprises a groove extending around a wall of the inner ring defining the bore (18 and 20 in figs 2,3 form the bore and 18 is shown in the drawing to have threads which would lead to a groove), wherein the first port of each of the at least one channels is within the groove (since 20 extends to within 18 and it has the groove then the channel is within the groove).

Claim(s) 10, 16, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sandmann.
With respect to claims 10 and 26, it essentially defines the same type of structure as set forth in claim 1 and for the same reasons would meet the claim language for the reasons above and as defined below, a line-stopping tool for plugging a pipe (see above, title, abstract), the line-stopping tool comprising:
- a head unit (10; figs 2,3) configured for location in a section of a pipe (fig 4), the head unit comprising at least one seal configured to engage the wall of the pipe to plug the section of the pipe (fig 4 shows the seal expanded into contact with the wall of the pipe to engage it), wherein the at least one seal comprises:
(i) a ring (22,14,12; see above) defining a bore (18,19) and having a width and a thickness, the ring having one or more holes (20; figs 2,3) spanning the width and open to both a first and second side of the ring (see above);
(ii) at least one channel configured for providing fluid communication between the bore of the ring and an exterior surface of the ring outside the bore (the channel is formed by the threads providing a spiral channel inside of the bore and extends via 20 outside the bore); and
 (iii) an expandable material (24) covering at least the surfaces of the ring outside the bore (figs 2,3), the expandable material forming a seal ring extending around and outwardly from an outer circumference of the ring (fig 2 shows unexpanded and fig 3 expanding of the seal ring to create the seal in fig 4); 
- a carrier unit having a pivotal connection to the head unit (35 is a flexible hose that would permit flexible movement between itself and the head unit 10); and 
- a fluid conduit in fluid communication with one or more of the at least one channels, and configured for providing an expansion medium to the at least one seal (44; fig 4; combined with 20 expands the expansion member using fluid so are fluid conduits forming fluid communication).
If it is considered that the hose 35 cannot be considered a broad recitation of a carrier unit with pivotal connection see the rejection below.  
With respect to claim 16, such is essentially the same as claim 10 but is a method of providing the plugging member assembled as set forth in claim 10 to block a pipe, and clearly fig 4 of Sandmann shows this method of use of the structured plug as set forth in claims 1 and 10 for the same reasons.

Claim(s) 1-4, 6, 9, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiemsoth (5209266).  The reference to Heimsoth discloses the recited seal for a line-stopping tool (title; abstract; a plug uses a seal to plug a line is a line stopping tool), the seal comprising:
- an inner ring (in fig 5, the inner ring is portion that has 39 passing through it in the figure forming a thicker inner portion of an I shape ring member) disposed within an outer ring (near 13 in fig 2, and the outer portion of the I shape of the ring cross section in fig 5) in a coaxial arrangement (the inner ring lies in the outer ring in a coaxial manner having the same axis) and defining an annular space therebetween (the space between them as seen in figs 2,5 contains the bottom portion of the expanding ring 14);
- at least one bridge member (the smaller diameter or middle portion of the I shape cross section of the ring) spanning the annular space (it goes along the inside of the annular space next to the flanged bottom of the expandable ring 14) and connecting the inner ring to the outer ring (seen in figs 2 and 5);
- at least one channel (39,35; fig 5) configured for providing fluid communication between a bore defined by the inner ring and an exterior surface of the outer ring (bore 35 passes through both the inner and outer rings to provide fluid communication from 39 to inside 14); and
- an expandable material (14; figs 2,5) surrounding the outer ring and forming a seal ring extending around and outwardly from an outer circumference of the outer ring (as it expands from fig 2 to fig 5 it extends outwardly from the outer circumference of the outer ring).
With respect to claim 2, the expandable material fills the annular space and covers each of the at least one bridge members and the inner ring outside the bore (the entire seal element 14 flanged end extends around the outside of the outer ring and into the annular space so it fills it, and since it covers the bore 39,35 radially outward therefrom that extends through the inner and outer rings it is outside of the bore).
With respect to claim 3, the expandable material forms:
(i) a lip extending longitudinally outward from each side of the inner ring, each lip encircling and further defining the bore (the seal has a skirt that forms a flange like lip that extends around the outer ring circumference and also extends radially further out than the inner ring circumference at least since it is radially outward of the outer ring which is seen to have the same general diameter and therefore could be considered to encircle the inner ring, although this is not required with considering the use of the term “or”); and/or
(ii) a shoulder on each side of the seal, the shoulder optionally comprising a shoulder spring (figs 2 and 5 show the seal has sides that form flanges on each side of the seal as a thicker portion in the drawings, and since a shoulder spring is optional at this point the reference need not teach it).
 With respect to claim 4, the seal ring is concentric with the inner ring and the outer ring (seen in figs 2 and 5) and in radial cross-section the expandable material extending around and outwardly from the outer circumference of the outer ring is thicker than the expandable material on each side of the outer ring (figs 2 and 5 show the thickness of material 14 extending between outer ring near 13; plus ribs 36 also make the expandable material 29 thicker than the portion between 30 and 32 which is thinner and about the outer ring near 13; where it is noted the material ring near 13 is round and stand along the round shape around the central portion near 45 of fig 2 forms a ring shape; and the thickness near between 45 and 30 outer circumference is thinner than the lower portion that extends near 36 as well as the outer thickness adjacent 45 near 32 in fig 2).
With respect to claim 6, each of the at least one channels individually comprises: (i) a first port on a surface of the bore of the inner ring (fig 5 shows the bore 35 extending from an opening into 39 which is on a surface of the inner ring), (ii) a second port on the exterior surface of the outer ring (fig 5 also shows bore extending outward of face 13 of the outer ring exterior surface), and (iii) a passageway therebetween through the inner ring (passage 35 in fig 5), one of the at least one bridge members, and the outer ring (fig 5 shows 35 extend through the outer ring, bridge and inner ring).
With respect to claim 9, an expansion medium is provided to the exterior surface of the outer ring via one or more of the at least one channels, the expandable material expands from a retracted position to an expanded position (fig 2 shows the unexpanded and fig 5 the expanded expandable material that is expanded by an expansion medium; col 5, lines 36-46).
With respect to claim 20, such defines essentially the same structure as claim 1 above and would meet the same structure for the same reasons as above, specifically a seal for a line-stopping tool, the seal comprising: - a ring (13) defining a bore (20) and having a width and a thickness (figs 2,5 show this), the ring having one or more holes (35) spanning the width and open to both a first and second side of the ring (35 passes through both sides of the ring); 
- at least one channel (24 fig 2) configured for providing fluid communication between the bore of the ring 20 and an exterior surface of the ring outside the bore (24 communicates with the interior bore 20 and outside of the entire plugging unit which is an exterior surface of the ring); and
- an expandable material (14) covering at least the surfaces of the ring outside the bore (figs 2,5  and discussed above), the expandable material forming a seal ring extending around and outwardly from an outer circumference of the ring (it forms an expandable ring that forms a seal so is a seal ring).
With respect to claim 23, at least one channel (35) individually comprises: (i) a first port on a surface of the bore of the ring, (ii) a second port at the outer circumference of the ring, and (iii) a passageway therebetween through the ring (39 and 35 passes through 13; as does 20,24 as well). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann.  The reference to Sandmann discloses all of the recited structure with the exception of a specific number of holes and spacing them equidistantly; however, it is believed that more than one hole is provided and that to insure proper inflation they would be equidistantly spaced.  It would have been obvious to one skilled in the art to provide the ring of Sandmann with any number of holes including 8-20 and to equally space them from one another as such is an obvious choice of mechanical expedients and it would only require routine experimentation to optimize the number of holes used and the spacing to insure proper inflation that would depend on the overall diameter of the plug and to insure proper and faster inflation occurs to insure it functions to properly seal as such is an obvious choice of mechanical expedients and obvious to optimize or else the plug would leak.  
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiemsoth.  The reference to Hiemsoth discloses all of the recited structure with the exception of a specific number of holes and spacing them equidistantly; however, it is believed that more than one hole is provided and that to insure proper inflation they would be equidistantly spaced.  It would have been obvious to one skilled in the art to provide the ring of Hiemsoth with any number of holes including 8-20 and to equally space them from one another as such is an obvious choice of mechanical expedients and it would only require routine experimentation to optimize the number of holes used and the spacing to insure proper inflation that would depend on the overall diameter of the plug and to insure proper and faster inflation occurs to insure it functions to properly seal as such is an obvious choice of mechanical expedients and obvious to optimize or else the plug would leak.  
Claims 5, 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann in view of Beebe (7240697).  The reference to Sandmann discloses all of the recited structure with the exception of having 2-4 bridging member equally spaced and providing two seals.  It is considered merely a choice of mechanical expedients and obvious to one skilled in the art to duplicate part and provide more than one bridging member, and sealing members along with their inflation structures, especially in light of the teachings of Beebe that teaches it is old and well known in the art that when providing a plug with an expandable or inflatable ring like member 22 a second member 24 can be provided and in so doing the ring members that hold the seals in place need to be multiple members including a first bridging member on the left (fig 3 shows the member on its own that has bridging member between an outer ring near 50 and an inner ring and in figure 5 shows a more simple view and the bridging member would be near arrow 18), a second bridging member can be seen in figure 7 as being just inside of the area 20 forming the outer ring with 58,60 and the larger diameter inner ring just above 59 in fig 7), and a third bridging member (see fig 5 which is a reverse form of 18 from figs 1 and 12 which show 18 on the right, and for the same reason as described above shows a third bridging member between 52 and the inner ring), thereby teaching that two seals can be provided and that when doing so there can be three rings provided with three bridging members, and that it is obvious to duplicate parts to have 2 or more bridging members provided to improve sealing properties, and such are seen to equally spaced from one another since the same dimension seal lies between the three bridging members along the axis of the plug member.  It would have been obvious to one skilled in the art to modify the ring in Sandmann by providing a plurality of bridging members equally spaced from one another and two seals with their inflatable structures as suggested by Beebe where such would allow for additional expandable elements and seals to be provided to insure better seal of the plug especially in rough interior pipelines being plugged.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiemsoth in view of Beebe (7240697).  The reference to Hiemsoth discloses all of the recited structure with the exception of having 2-4 bridging member equally spaced.  It is considered merely a choice of mechanical expedients and obvious to one skilled in the art to duplicate part and provide more than one bridging member, especially in light of the teachings of Beebe that teaches it is old and well known in the art that when providing a plug with an expandable or inflatable ring like member 22 a second member 24 can be provided and in so doing the ring members that hold the seals in place need to be multiple members including a first bridging member on the left (fig 3 shows the member on its own that has bridging member between an outer ring near 50 and an inner ring and in figure 5 shows a more simple view and the bridging member would be near arrow 18), a second bridging member can be seen in figure 7 as being just inside of the area 20 forming the outer ring with 58,60 and the larger diameter inner ring just above 59 in fig 7), and a third bridging member (see fig 5 which is a reverse form of 18 from figs 1 and 12 which show 18 on the right, and for the same reason as described above shows a third bridging member between 52 and the inner ring), thereby teaching that two seals can be provided and that when doing so there can be three rings provided with three bridging members, and that it is obvious to duplicate parts to have 2 or more bridging members provided to improve sealing properties, and such are seen to equally spaced from one another since the same dimension seal lies between the three bridging members along the axis of the plug member.  It would have been obvious to one skilled in the art to modify the ring in Hiemsoth by providing a plurality of bridging members equally spaced from one another as suggested by Beebe where such would allow for additional expandable elements and seals to be provided to insure better seal of the plug especially in rough interior pipelines being plugged.  
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiemsoth in view of Yeazel (2009/0114302).  The reference to Hiemsoth discloses all of the recited structure with the exception of a circular seal spring within the seal ring that is in co-axial arrangement with the seal ring.  The reference to Yeazel discloses that it is old and well known in the art to provide an expandable seal ring (50, fig 17) that can be provided with a circular seal spring (244,245; fig 17) provided in the expandable seal ring [0067] to be protect against extrusion of the seal ring and is seen to be concentric with the seal in that they have the same axis around which the ring shaped seal and spring are provided.  It would have been obvious to one skilled in the art to modify the seal ring of Hiemsoth by providing circular seal springs in the seal ring in a coaxial arrangement as suggested by Yeazel to help protect the seal from extruding outward as it expands thereby preventing failure or leakage of the seal and the need to replace the seal due to damage from it extruding.  
Claims 10, 16, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann in view of Yeazel.  The reference to Sandmann discloses the recited structure above, and if it is considered that the flexible hose is not a carrier unit with pivotal connection to the head, then Yeazel teaches it is old and well known in the art to provide expandable seals on a plug head member (60; fig 11), and that such can be pivotally connected (38,40; fig 11) to a carrier unit (20; fig 11).  It would have been obvious to one skilled in the art to modify the carrier unit formed of a flexible hose in Sandmann by providing a carrier unit that is capable of pivotal connection with a head member than can radially expand by inflation and has the connections to inflate the seals in the head member as suggested by Yeazel to allow for such to be used in pipes that are to be plugged and require more flexibility of the carrier and head to insure it can go around bends easier and insure proper placement and a better seal.  
Claims 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmann in view of Yeazel as applied to claims 10, 16, and 26 above, and further in view of Beebe. The reference to Sandmann discloses all of the recited structure with the exception of having two seals with the inflation channels and structure to inflate them.  It is considered merely a choice of mechanical expedients and obvious to one skilled in the art to duplicate part and provide more than sealing member along with their inflation structures, especially in light of the teachings of Beebe that teaches it is old and well known in the art that when providing a plug with an expandable or inflatable ring like member 22 a second member 24 can be provided and in so doing the ring members that hold the seals in place need to be multiple members including a first bridging member on the left (fig 3 shows the member on its own that has bridging member between an outer ring near 50 and an inner ring and in figure 5 shows a more simple view and the bridging member would be near arrow 18), a second bridging member can be seen in figure 7 as being just inside of the area 20 forming the outer ring with 58,60 and the larger diameter inner ring just above 59 in fig 7), and a third bridging member (see fig 5 which is a reverse form of 18 from figs 1 and 12 which show 18 on the right, and for the same reason as described above shows a third bridging member between 52 and the inner ring), thereby teaching that two seals can be provided and that when doing so there can be three rings provided with three bridging members, and that it is obvious to duplicate parts to have 2 or more bridging members provided to improve sealing properties, and such are seen to equally spaced from one another since the same dimension seal lies between the three bridging members along the axis of the plug member.  It would have been obvious to one skilled in the art to modify the ring in Sandmann by providing a plurality of seals, especially two seals with their inflatable structures and passages as such is a duplication of parts and as suggested by Beebe where such would allow for additional expandable elements and seals to be provided to insure better seal of the plug especially in rough interior pipelines being plugged.  The reference to Sandmann discloses at least the structure above and just not providing double of that structure for the head element and Beebe teaches this is old and known in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Waltermire, Rosenkranz, Hahn, Daley, Patterson, Larson, Thompson, and Satterthwaite disclosing state of the art expandable seal line stopping tools and plugs, some including multiple passages, and/or seals.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH